Case 5:19-cv-00382 Document 1-1 Filed 04/12/19 Page 1 of 2
1544 (Rev.w\v) CIVIL COVER SHEET

The.15 44 civil cover sheet and the information contained herein neither re lace nor supplement the filing and service of` pleadings or other papers as re uired by lnw, except as
provided by |oc_:nl_ rules of_court. Tins fnnn, approved by the Judicial Cnn erence of the nited States in September 1974, is required l`nr the use of the ierk of Court for the
purpose of mitw.tmg the civil docket sheet. (SEE INSTRUCHONS ON NEXI' PAGE OF THIS FORM.)

 

P TIFFS t F`E DAN
blame J011111111il:ms Ah)sll:ate 1§ire ang§asua|ty insurance Company
(b) County of` Residence ofFirst Listed Ptaintifi` Be><at’ CDUnt)f County of Resiclenc:e of First Listed Del’endant
(E.\'CEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLA!NTIFF CASES ONLYj

NOTE: lN LAND CONDEMNATION CASES, USE. THE LOCATION OF
THE TRACT OF LAND 1NVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C) Attorne s (F`f)'m Nama, Address. and Te1e hans Numbe)j A“UTI\EYS (UKNO“'")
Thomas C. ei|ll Thornas C. Hei||l P. ., 110 Broadway. Suite 550, San Robert E. Va|dez and Joseph E. Cuel|arl Valdez and Trevino,
Antonio, Texas 78205, Tel. 210-222~2000 Attorneys at Law, P.C., Ca||aghan Tower, 8023 Vantage Drive, Suiie
700. San Antonio. 'i'exas 78230. Te|. 210-598-8686.
II. BAS]S OF JURISDICTION (P.lace au "X" in One Box ()uj')y III. ClTlZENSHlP OF PR'NC]PAL PART‘ES (P.l'ace an "X" fn O.irr: Hr)xfor P!aiui'W
(For D.!\'crslry Case.r On.bd mm' One .Bo.\'for Defmrlanr)
Cl l U.S. Gnvemmenl C.l 3 Federal Quesficm PTF DEF PTF DEF
Plalnlif`f (US. Gm'emmem Nm' a Parr)d Citizen ofThis Stale tx 1 D 1 lncnrporated or Principal Piace Cl 4 13 4
of`Business 1n 'Tl\is Slate
111 2 U.S. Govemrueut d 4 Diversity Cilizeu annother Slate Cl 2 El 2 lncorpornled and Prineipa! P|ace Cl 5 ix 5
Defendam (J'm!fc¢!re Cilr:en.rhip c)fPam'es in frem 110 of Business in Another Stnte
Cilizen or Subject afa Cl 3 13 3 Fnreign Nan`on l‘_'l 6 ij 6
Fore:'gn Counhj'
IV. NATURE OF SUIT (P!ace nn "X" m One an Oni',iy Click here for: Naluro oFSuit Code Deserigtions.
1 CONTRAC’I` TORTS FORFEITURE!FENALTY BA.NKRUP'I`CY O‘I'H£l STATUU
s l 10lns\1roncc PERSONAL INJURY I’ERS()NAL lN.IURY ij 625 Drug Rela|ed Seiziu'e U 422 Appcal 28 USC 158 ij 375 False Claims Acl
lj 120 Man`ne Cl 310 Airplnne |:l 365 Pcrsnnal lnjury » ofProperly 21 USC 1181 l:| 423 Withdrawal |J 376 Qu'iTnm (31 USC
ij 130 Miller Act Cl 315 Airplane Produci Prnduoi Liability |:l 690 Other 23 USC 151 3729(a)}
E| 140 Negotiahte instrument Liabi]ity El 36'1' Heallh Cnrei‘ 0 400 Slaie Reappurtionmem
l:l 150 Recovery ovaerpayment 0 320 Assuull, Lihel & Plian'naceulica] ' I’ROP§BTV BLIETS CJ 410 Anlitrust
& Eni`orcemenl 01` Judgmcnt S\ander Persona| injury l:.l 320 Copyrighls 121 430 Banks and Banking
|:l 151 Medicare Act 111 330 Federal Empioyers` Pmdu:t liability 13 830 Patenl 1‘_"| 450 Cnmmeri:o
Cl 152 Recovery of`Defnulted Liahility l:l 368 Asbestos Personn| ij 835 !Patent - Ai:breviated ij 460 Deportalion
Srudenl Loans Cl 340 Mnrine Iri_iur_',r Producl New Drug Applicalion El 470 Raokuteer lnlluenced end
(E)ccludes Veterans} l‘_'l 345 Ms.rine I’roduct L.iubi|ity 1 ij 340 Trademark Comipt Orgunizntions
D 153 Recovery of Overpayment Liability [’ERSONAL PROPERTY llABOR SUCIAL'SECURITY |:l 430 Consumcr Cred`el
of Vetcran‘s Eieneiits l‘_'El 350 lvio\or Ve]iicle IJ 370 Olher Fraud i'_'] 710 Fair l.abor Siandards ij 361 HIA (13951'1) El 490 Cabte."Sat TV
Cl 160 Sm<:l<ho|ders’ Suits l‘_'.l 355 Motor Vchicle lJ 371 Truth in I.ending Ant l:| 862 Black Lung (923) f.`l 850 Securiliestommndilies!
13 190 Olher Contracc Product Liability l:l 330 ()llier Personal E| 720 Lnbur!Management |:| 863 DIWCIDIWW (405(§,)) Exchonge
C1 195 Contract Prndm:t Liability ij 360 O1licr Personnl Property Damage Re|ations C| 864 SSlD Title XV| 13 890 Other S|aiutnry Ac\ions
D 196 Franchise 1rljury Cl 335 Pmperty Darrn=.ge C] 740 Roilwuy Labor Acl ij 865 RSI (405(§)) D 1191 Agrimilrurnl Acls
Cl 362 Persona] tnjury- I’roductl.iahilily Cl 751 Family and Medical Cl 893 Environmcnlal Mntlers
Medicnl Mulp_n:clieu Leave Act D 895 Freedom of information
1 RE`AL PROPERTY CIVIL RIGHTS PRISO`NER PETITIONS ij 790 ()llter Labor Litigntion FEDERAL TAX SUITS Act
13 210 Land. Condemnntion |:1 440 Other Civil Rights Hnbeas Corpua'. ij 791 Emp!oyee Relirement C`} 870 Taxes (U.S. Plainlifi` l:l 896 Arbitrcm'on
El 220 Forec|nsure |:| 441 Voting 0 463 Alien Detainee lncome Securit'y Act or Defendant) ij 399 Adrninisirative Procedure
13 230 Renl Lease & Ejectment ij 442 Employmenl D 510 Mntions 10 Vncate Cl 1371 lRS-Third P:my Acb't{eview or Appenl of
l'J 240 Tons to an:l l:| 443 Housing} Semence 26 USC 7609 Ageney Deeision
E| 245 Tort Produel Lial)ilit},r Aceommodations l:l 530 Generul L'..| 950 Constitutionality nl`
Cl 290 All Other Reai Frnperly El 445 Arner. wi'Disabili!ies - ij 535 Deznl\ Pennliy IMMIGRATIUN Slate Stnlules
Emp|oyment Oiher: ij 462 Noturalizalion Appiication
Cl 446 Amer. wlDisnbi]ities - 111 540 Mandamus & Olhcr ij 465 Oiher Immigrrilion
Olher ij 550 C'ivil flights Actions
Cl 448 Education El 555 Prison Condition
lIl 560 Civil Delainee -
Conditions of
Cont"inemeni
V. ORIGlN (Pi'acu an "X" in One Bo.\' Onl'y}
|Il 1 Origina| 512 Removed from lj 3 Remanded from IJ 4 Reinstated or ij 5 Tmnsfe]-red from lfl 6 Multidistrict ij 8 Mu|tidistrict
Proceeding State Court Appeiiate Court Reopened Anuther Distri¢t Litigation a litigation -

(speerjg Transt"er Direct File
Cite the U.S. Civil Statute under which you are filing (Du rim ctrejm-IsiH¢-rmimi'surfaces uiii'a\-su'tvcrsi'n»):
28 U.S.C. Sec. 1332(a)

Briet` description ofcause:
diversity jurisdiction over contractual claims over dispute for underinsured motorist benetits.

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

VII. REQUESTED IN 111 CHECK iF THls rs A cLASs ACTloN DEMAND 3 10 0, 000 CHECK YES only if demanded in Comt>lvim'-
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: la Yes m No
vm. RELATED CASE(S)
IF ANY (Sce ins.irucn¢)us): JUD DOCKET NUMBER
l ...
04/12/2019 ,. ,/VW '
FOR OFFICE USE UNLY

 

RECEIPT 11 AMOUN'I` AI'PLYING IFP .FUDGE MAG. JUDGE

 

Case 5:19-cv-00382 Document 1-1 Filed 04/12/19 Page 2 012

35 44 Reverse (Rev. 06117)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET F`ORM .IS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the .l udicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as foliows:

I.(a)

(b)

(¢)

III.

IV.

VI.

Vll.

VIII.

Plairrtifi`s-Defendants. Entcr names (last, first, middle initial) of plaintiff and defendant if`the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residcncc. For each civil case tiled, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name ofthe county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Entcr the firm name, address, telephone number, and attorney of recor'd. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment ".

.Iurisdiction. The basis of jurisdiction is set forth under Rule B(a), F.R.Cv.P., which requires thatjurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis ofjurisdiction, precedence is given in the order shown below.

United States plaintiffl (l) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendantl (2) When the piaintiffis suing the United States, its officers or agencies, place an "X" in this box.

Federa| question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Cnnstitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box l or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checkcd, the
citizenship of the different parties must be checked. (Sec Section III below; NOTE: federal question actions take precedence over diversity
cascs.)

Residence (citizenslrip) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. if there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (l) Cascs which originate in the United States district courts.

Rernovcd from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or' reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section l404(a). Do not usc this for within district transfers or
multidistrict litigation transfers

Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation f Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THE.RE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of`Action. Report the civil statute directly related to the cause of action and give a briefdescription ofthe cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Corrrp|aint. Class Action. I’lace an "X" in this box ifyou are filing s class action under Ruie 23, F.R.Cv.P.
Demand. ln this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not ajuly is being demandedl

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. lf there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorncy Signature. Date and sign the civil cover sheet.

